         Case 8:20-cv-00988-DKC Document 27 Filed 11/23/20 Page 1 of 8



                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MARYLAND

                                      :
JEFFREY HARRIS
                                      :

     v.                               :   Civil Action No. DKC 20-0988

                                      :
THE DOW CHEMICAL COMPANY, et al.
                                      :

                            MEMORANDUM OPINION

     Presently pending and ready for resolution in this toxic tort

case are motions filed by Defendant The Dow Chemical Company

(“Dow”) and Defendant BP Lubricants USA, Inc. (“BP”)1 partially to

dismiss Plaintiff’s complaint (ECF Nos. 17, 20).           The issues have

been fully briefed, and the court now rules, no hearing being

deemed necessary.       Local Rule 105.6.     For the following reasons,

the motions will be granted.         Plaintiff will be granted leave to

amend his allegations seeking punitive damages.

I.   Background

     Unless otherwise noted, the facts outlined here are set forth

in the complaint and construed in the light most favorable to

Plaintiff.       Plaintiff Jeffrey Harris worked for the Advanced



     1 Plaintiff alleges that BP also does business as “Castrol”
and refers to it as such in its complaint.      (ECF No. 1, at 1)
(explaining “[BP], d/b/a “Castrol . . . is the successor in
liability to Castrol Heavy Duty Lubricants, Inc., and Castrol North
America, Inc.”). BP argues that this is a mislabeling even though
it was “formerly known as Castrol Industrial North America Inc.”
(ECF No. 19, at 1).
         Case 8:20-cv-00988-DKC Document 27 Filed 11/23/20 Page 2 of 8



Development and Assembly Corporation (“ADA”) in Silver Spring,

Maryland, from 1991 to 1995.               ADA was a manufacturer of “semi-

conductors,      or     microchips,”      which      required    cleaning      using   a

“vacuum degreaser.”          Mr. Harris was required to use a “vapor

degreaser device” during his time at ADA.

        Around May 15, 2017, Mr. Harris “was diagnosed with multiple

myeloma, a blood-borne disease.”                    On April 17, 2020, Mr. Harris

filed    this    diversity    action       asserting      claims       for   breach    of

warranty,       strict    product       liability,       and    negligence     against

Defendants Dow and BP.        He alleges that the tool with which he was

required to work for years at ADA “utilized hazardous chemicals

including         benzene,          toluene,           trichloroethylene,             and

trichloroethane, and other dangerous and carcinogenic hydrocarbon-

based substances and chemicals to produce and clean the products

which his employer manufactured.” He asserts that “these chemicals

and substances were used in other functions” in the “ADA production

areas where Plaintiff worked.”                  In turn, “vapors, fumes and

chemicals”      exposed    him     to   the    aforementioned          “cancer-causing

chemicals.”        He    asserts    that      his    disease    “may    be   caused    by

exposure” to these “dangerous chemicals,” and asserts that the

substances named in the complaint were “manufactured, sold, and

supplied to ADA by the Defendants Dow[] and Castrol during all

relevant periods of Plaintiff’s employment there.”



                                           2
          Case 8:20-cv-00988-DKC Document 27 Filed 11/23/20 Page 3 of 8



      Mr. Harris seeks to hold the Defendants jointly and severally

liable for compensatory damages in excess of $75,000 and punitive

damages for “[Defendants’] willful and wanton disregard for the

safety and welfare of plaintiff and his co-workers” in that they

“showed a conscious indifference to the health and welfare of the

people working with the manufacturer’s products.”2

      On June 5, 2020, Dow moved to dismiss Count I for breach of

warranty as time-barred and to dismiss the request for punitive

damages in that it relies solely on “conclusory assertions” of

“actual     malice”    and   not   the   “specific     allegations    of   fact”

required.      (ECF No. 17).       On June 11, 2020, BP moved to dismiss

Count I against it on the exact same grounds and with virtually

identical      arguments.      (ECF   No.    20).     Mr.   Harris   filed   his

oppositions to Dow’s motion to dismiss, (ECF No. 23), and to BP’s

motion to dismiss, (ECF No. 24), on June 25, 2020.                   On July 9,

2020, BP and Dow each filed its reply.              (ECF Nos. 25 and 26).

II.   Standard of Review

      A motion to dismiss under Fed.R.Civ.P. 12(b)(6) tests the

sufficiency of the complaint.         Presley v. City of Charlottesville,



      2Both motions to dismiss argue that the “[t]he Complaint does
not specify under which counts Plaintiff seeks punitive damages,”
while noting that Maryland law does not allow for the recovery of
punitive damages for breach of warranty. (ECF Nos. 17 and 20, at
1 n.1) (citing Owens-Ill., Inc. V. Zenobia, 325 Md. 420, 463
(1992)). However, the complaint places its prayer for punitive
damages under Count II (Strict Products Liability). (ECF No. 1, ¶
22).
                                         3
      Case 8:20-cv-00988-DKC Document 27 Filed 11/23/20 Page 4 of 8



464 F.3d 480, 483 (4th Cir. 2006).        In evaluating the complaint,

unsupported legal allegations need not be accepted.            Revene v.

Charles Cty. Comm’rs, 882 F.2d 870, 873 (4th Cir. 1989).              Legal

conclusions   couched   as    factual   allegations   are   insufficient,

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009), as are conclusory

factual allegations devoid of any reference to actual events.

United Black Firefighters of Norfolk v. Hirst, 604 F.2d 844, 847

(4th Cir. 1979); see also Francis v. Giacomelli, 588 F.3d 186, 193

(4th Cir. 2009).   “[W]here the well-pleaded facts do not permit the

court to infer more than the mere possibility of misconduct, the

complaint has alleged - but it has not ‘show[n]’ – ‘that the

pleader is entitled to relief.’”        Iqbal, 556 U.S. at 679 (quoting

Fed.R.Civ.P. 8(a)(2)).       Thus, “[d]etermining whether a complaint

states a plausible claim for relief will . . . be a context-

specific task that requires the reviewing court to draw on its

judicial experience and common sense.”        Id.

III. Analysis

     A.   Breach of Warranty

     Defendants argue that that the purported breach of warranty

claim in Count I is time-barred by the applicable statute of

limitations which, under Maryland Commercial Law, “mandates that

claims for breach of warranty must be brought within four years of

tender of delivery."         (ECF Nos. 17-1 and 20-1, at 2) (citing

Md.Code Ann., Com. Law § 2-725(1)(2020)).             As both Defendants

                                    4
         Case 8:20-cv-00988-DKC Document 27 Filed 11/23/20 Page 5 of 8



explain, Plaintiff alleges in his own complaint that he left work

at ADA in 1995, which makes this the last year in which he was

“allegedly exposed.”        Therefore, as both Defendants state, the

“latest date for Plaintiff [properly] to file a claim of breach of

warranty was in 1999.”

     The statute of limitations is an affirmative defense that

must be raised and proven by a defendant. It may only be considered

on a motion to dismiss if it plainly appears on the face of the

complaint.       Goodman v. Praxair, Inc., 494 F.3d 458, 464 (4th Cir.

2007).    The facts recited above come directly from the complaint,

and they are not challenged by Plaintiff in his response.            Indeed,

he did not even address the argument, which, as pointed out by Dow

and BP should be viewed as an abandonment of Count I.             (ECF Nos.

25 and 26, at 1).        They are correct that failure to respond to an

argument made in a dispositive motion may be fatal.            See Faller v.

Faller, No. DKC 09-0889, 2010 WL 3834874, at * 6 (D.Md. Sept. 28,

2010);     see    also   Ferdinand-Davenport    v   Child.’s    Guild,   742

F.Supp.2d 772, 777 (D.Md. 2010).

     “For the purpose of limitations on implied warranties, the

ordinary rule is that the four years begins to run when the goods

are delivered.” Wash. Freightliner, Inc. v. Shantytown Pier, Inc.,

719 A.2d 541, 551 (Md. 1998).          In a recent similar case, Judge

Gallagher wrote that:



                                      5
      Case 8:20-cv-00988-DKC Document 27 Filed 11/23/20 Page 6 of 8



          in Maryland, a plaintiff must file a claim for
          breach of warranty within four years of the
          tender of delivery of the product. Md. Code
          Ann., Com. Law § 2-725 (West 2019).        The
          discovery rule does not apply to breach of
          warranty claims. See Mills v. Int’l Harvester
          Co., 554 F. Supp. 611, 612-13 (D. Md. 1982).
          Further, a third party who is injured by a
          defective product is subject to the same
          statute of limitations (here, four years) as
          the parties to the initial contract. Frericks
          v. General Motors Corp., 278 Md. 304, 315-16,
          363 A.2d 460 (1976) (“The four-year period of
          limitations in § 2-725 is fully applicable to
          actions     by     injured     third     party
          beneficiaries.”).

Brocious v. U.S. Steel Corp., 429 F.Supp.3d 82, 89 (D.Md. 2019).

The motions to dismiss as to Count I will be granted.

     B.   Punitive Damages

     In Maryland,

          a plaintiff seeking punitive damages for any
          tort must “allege, in detail, facts that, if
          proven true, would support the conclusion that
          the act complained of was done with actual
          malice.” Scott v. Jenkins, 345 Md. 21, 690
          A.2d 1000, 1008 (1997).       Here, Plaintiff
          generally   alleges   that   Defendant   Brush
          knowingly manufactured and distributed a
          harmful product but does not include specific
          factual allegations to support that charge.
          Such pleading does not satisfy Scott’s
          requirement of “a high degree of specificity
          from a plaintiff seeking punitive damages.”

Hill v. Brush Engineered Materials, Inc., 383 F.Supp.2d 814, 824–

25 (D.Md. 2005).    To establish actual malice in products liability

cases “‘plaintiff must prove (1) actual knowledge of the defect on

the part of the defendant, and (2) the defendant’s conscious or


                                   6
          Case 8:20-cv-00988-DKC Document 27 Filed 11/23/20 Page 7 of 8



deliberate disregard of the foreseeable harm resulting from the

defect.’”      Id., quoting Owens-Illinois, Inc. v. Zenobia, 325 Md.

420, 462 (1992).

      Other     than    the   bald   accusation     that   “each    corporate

defendant” demonstrated “willful and wanton disregard for the

safety and welfare of [P]laintiff and his co-workers,” Defendants

are correct there is no factual support, “let alone specific facts

in detail,” for Mr. Harris’ prayer for punitive damages.                   (ECF

Nos. 17-1, 20-1, at 8).3

      While Mr. Harris requests leave to amend if his complaint is

partially dismissed, (ECF Nos. 23 and 25, at 5), Dow and BP argue

that granting Mr. Harris’ leave to amend to add further allegations

of   actual    malice   would   be   futile.     They   highlight   that    the

complaint alleges that Defendants failed to provide Mr. Harris

with “proper or adequate warnings” and argue that one can infer,

therefore, that Defendants did provide some kind of “product

warnings and labeling.” (ECF Nos. 17-1, at 8-9; 20-1, at 9).               They

assert that Maryland law, as explained by Judge Bennett, requires

that “a defendant that provided warning labels ‘took measures to




      3In his opposition, Mr. Harris attempts to draw an inference
of “actual knowledge of the defect and deliberate disregard of the
consequences” from the fact that the complaint alleges the
chemicals in question are “known human carcinogens” for which the
Defendants did not provide him protective gear. (ECF No. 24, at
4) (quoting Owens, 325 Md. at 462). This inference is hardly clear
from the complaint itself, however.
                                       7
        Case 8:20-cv-00988-DKC Document 27 Filed 11/23/20 Page 8 of 8



protect    its   customers,’   which       is   the   type     of    conduct   that

forecloses a prayer for punitive damages ‘as a matter of law.’”

(ECF Nos. 17-1 and 20-1 at 9) (citing Rockman v. Union Carbide

Corp., No. RDB-16-1169, 2017 WL 2687787, at *7 (D.Md. Jun. 22,

2017)).

      This futility analysis fails on two fronts.                   When viewed in

the light most favorable to Plaintiff, Defendants’ inference that

an    allegation   of   inadequate     warning        says    anything    at   all

affirmatively about what warnings were actually provided on these

products is tenuous.        Moreover, Judge Bennett was speaking in

Rockman on a motion for summary judgment, not a motion to dismiss,

as here.    The motion to dismiss as it relates to punitive damages

will be granted, but Mr. Harris will be granted leave to amend his

original complaint to add specific allegations of actual malice.

IV.   Conclusion

      For the foregoing reasons, the partial motions to dismiss

filed by Defendants Dow and BP will be granted.                 Count I and the

claim for punitive damages will be dismissed.                Jeffrey Harris will

be granted leave to amend his original complaint to add specific

allegations in support of his prayer for punitive damages.                       A

separate order will follow.



                                                      /s/
                                            DEBORAH K. CHASANOW
                                            United States District Judge

                                       8
